Exhibit 99.1 MESOBLAST PROVIDES CORPORATE UPDATE AND FINANCIAL RESULTS FOR THE FIRST QUARTER ENDED SEPTEMBER 30, 2016 Melbourne, Australia; November 15, 2016; and New York, USA, November 14, 2016: Mesoblast Limited (ASX: MSB; Nasdaq: MESO) today provided a quarterly corporate update on its operational highlights, including its key milestone achieved in its acute graft versus host disease Phase 3 clinical trial. Mesoblast also reported its consolidated financial results for the three months ended September 30, 2016. In line with previous guidance, the Company implemented operational streamlining measures during the quarter while achieving, and continuing to maintain progress towards, key milestones in its Tier 1 clinical programs. In recognition of the Company’s continued clinical achievements, it was recently awarded the Frost & Sullivan Asia Pacific 2016 Cell Therapy Company of the Year award. The Frost & Sullivan awards identify and honor the best-in-class companies that have demonstrated excellence in their industry. Financial Highlights At September 30, 2016, the Company had cash reserves of $60.4 million.As previously announced, a fully discretionary equity facility has been established for up to $A120 million/$US90 million over 36 months. In order to absorb the incremental costs of the MPC-150-IM program in advanced heart failure in FY17, the Company has executed its planned operational streamlining and re-prioritization of projects.Cash outflows for Q1 FY17 were $21.2 million, a reduction of 28% from $29.4 million in the comparable FY16 quarter. This was achieved principally through reduced spend on commercial manufacturing, deprioritized Tier 2 clinical projects and reduced labor costs. Operational Highlights MSC-100-IV for steroid-refractory acute graft versus host disease (aGVHD): • The Phase 3 trial of Mesoblast’s intravenous product candidate MSC-100-IV, used as front-line therapy in children with steroid-resistant aGVHD, was successful in a pre-specified interim futility analysis conducted by the independent Data Safety Monitoring Board (DSMB). • The interim analysis showed that the predefined Bayesian futility rule used to determine the probability of the trial’s success using the trial’s primary endpoint of Day 28 overall response had been passed. The analysis method determined the likelihood of obtaining a statistically significant treatment effect at study completion, based on the data observed at this interim time point. • Enrollment in the 60-patient open label Phase 3 trial is ongoing across multiple sites in the United States, trial completion is expected in the first half of 2017, and commercial launch activities are underway. • Based on guidance from the United States Food and Drug Administration, Mesoblast believes that positive data from this Phase 3 trial may be sufficient for filing for accelerated approval of MSC-100-IV in the United States. • Mesoblast plans to broaden its use in adult patients with high-risk steroid-refractory aGVHD. Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
